Citation Nr: 0816606	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-06 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to April 
1945.  He was a veteran of combat in the United States Navy 
during World War II, and is a recipient of the Purple Heart 
Award.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Milwaukee, Wisconsin, (hereinafter RO).  A July 
1996 Board decision, in part, denied the veteran's claim for 
service connection for bilateral hearing loss.  In an Order 
dated in February 2008, the Court vacated that portion of the 
July 2006 Board decision that denied the veteran's claim for 
service connection for bilateral hearing loss and remanded 
the case to the Board for readjudication pursuant to a Joint 
Motion for Remand (hereinafter Joint Motion). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion found fault with the June 2005 VA 
audiometric opinion because it was not based on a review of 
the entire claims file and was otherwise inadequate in that 
it failed to comply with instructions of the RO.  In order to 
ensure compliance with the directives of the Joint Motion and 
to ensure that the duty to assist the veteran has been 
fulfilled, this case is REMANDED for the following 
development:  

1.  The veteran is to be afforded a VA 
audiometric examination that includes an 
opinion as to whether it as least as 
likely as not that the veteran has a 
current hearing loss disability as a 
result of service.  The claims file 
should be forwarded to the examiner and 
the report from this examination should 
document that the entire claims file was 
reviewed by the examiner.  In rendering 
the opinion, the examiner should also 
document that the veteran's statements 
with regard to in-service noise exposure 
were considered.  A complete rationale 
for the opinion must be provided with 
citation to specific evidence contained 
in the claims file.  The report prepared 
must be typed.

2.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

